DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4-6, 8-10, 12-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bergen (U.S. 7,096,803) in view of Melanson (U.S. 2018/0332762).
Regarding claim 1, Bergen discloses (Fig. 1-9) a row unit of an agricultural seeding implement, comprising: a hoe opener assembly (10) configured to engage soil to form a trench in the soil and to deposit one or more agricultural products in the trench, wherein the hoe opener assembly comprises: a base structure (14) having a mount (connecting base structure 14 with various interchangeable attachments at fastener 36), wherein the mount is configured to be removably coupled to a single shoot attachment (Col. 1, lines 39-40) or a double shoot attachment (12, 68), the single shoot attachment is configured to deposit a mixture of seeds and fertilizer into the trench (Abstract, lines 7-9; Col. 2, lines 53-56) and the double shoot attachment is configured to separately deposit the fertilizer and the seeds into the trench (Col. 1, lines 7-10); a nose (pointed leading end 16) removably coupled to the mount of 
However, Melanson discloses (Fig. 1A-1B) an agricultural knife assembly wherein the knife assembly comprises a base structure (12) having a first mount (at fastener 32) and a second mount (at fastener 30), wherein the second mount is configured to be removably coupled to a seed-depositing assembly (16, 18, 20); and a nose (14), separate from the seed-depositing assembly, removably coupled to the first mount of the base structure, wherein the nose is configured to form a trench in soil.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to separately provide a nose and shoot attachment to the assembly of Bergen, and to provide a mount for each one.  Doing so would allow an operator to remove or replace either part without unnecessarily having to remove or replace the other.  For example, one having ordinary skill in the art would readily recognize that the parts may experience difference degrees of wear and it may be desired to replace one without replacing the other.
Regarding claim 4, Bergen further discloses (Fig. 1-9) in the combination above that the hoe opener assembly comprises the double shoot attachment (12, 68), wherein the second mount may be removably coupled to the double shoot attachment after the single shoot attachment is removed from the second mount (the openers being interchangeable; Col. 1, lines 31-36), and that the double shoot attachment1552820 CNHA:0712comprises a first passage fluidically coupled to the first conduit (26; Col. 2, lines 31-34, 43-48) and a second passage fluidically coupled to the second conduit (24; Col. 2, lines 31-34).
Regarding claim 5, Bergen further discloses (Fig. 1-9) in the combination above that the second passage comprises a curved section (42, 44) configured to deposit the seeds (46A-B) laterally outward from the fertilizer (50).
Regarding claim 6, Bergen further discloses (Fig. 1-9) in the combination above that the double shoot attachment comprises a soil spreader (38, 40).
Regarding claim 8, Bergen discloses (Fig. 1-9) a hoe opener assembly (10), comprising: a base structure (14) having a mount (connecting 12 and 14 at fastener 36), wherein the mount is configured to be removably coupled to a single shoot attachment (Col. 1, lines 39-40) or a double shoot attachment (12, 68); a nose (pointed leading end 16) removably coupled to the mount, wherein the nose is configured to form a trench in soil; a first conduit (26) configured to deliver fertilizer or seeds to the single shoot attachment or the double shoot attachment; a second conduit (24) configured to deliver seeds or fertilizer to the single shoot attachment or the double shoot attachment; and the single shoot attachment removably coupled to the mount (as all embodiments of the opener are designed to be), wherein the single shoot attachment comprises a first passage configured to be fluidically coupled to the first conduit (26; Col. 2, lines 31-34, 43-48) and a second passage configured to be fluidically coupled to the second conduit (24; Col. 2, lines 31-34), and the second passage is configured to deliver the seeds or fertilizer to the first passage to facilitate mixing of the seeds and the fertilizer before deposition of the seeds and the fertilizer through a single outlet into the trench (Abstract, lines 7-9; Col. 2, lines 51-56).  Bergen does not disclose that the base structure comprises a second mount for separately mounting the nose and the double-shoot attachment.
However, Melanson discloses (Fig. 1A-1B) an agricultural knife assembly wherein the knife assembly comprises a base structure (12) having a first mount (at fastener 32) and a second mount (at fastener 30), a nose (14) removably coupled to the first mount, wherein the nose is configured to form a trench in soil; and a seed-depositing assembly (16, 18, 20), separate from the nose, removably coupled to the second mount.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to separately provide a nose and shoot attachment to the assembly of Bergen, and to provide a mount for each one.  Doing so would allow an operator to remove or replace either part without unnecessarily having to remove or replace the other.  For example, one having ordinary skill in the art would recognize that the parts may experience difference degrees of wear and it may be desired to replace one without replacing the other.
Regarding claim 9, Bergen further discloses (Fig. 1-9) in the combination above that the hoe opener assembly comprises a double shoot attachment (12, 68) configured to be removably coupled to the second mount after the single shoot attachment is removed from the second mount (the openers being interchangeable; Col. 1, lines 31-36).
Regarding claim 10, Bergen further discloses (Fig. 1-9) in the combination above that the double shoot attachment (12, 68) comprises a central section having a first passage configured to be fluidically coupled to the first conduit (26; Col. 2, lines 31-34, 43-48) and to deposit the fertilizer or seed at a first region of the trench (at central opening 48), the double shoot attachment comprises a curved section (38, 40, 74, 82) having a second passage configured to be fluidically coupled to the second conduit (24; Col. 2, lines 31-34; Col. 3, lines 4-8) and to deposit seeds or fertilizer at a second region of the trench (at outer openings 42, 44), and the curved section curves outward from the central section.
Regarding claim 12, Bergen further discloses (Fig. 1-9) in the combination above that the base structure comprises a shank (22) configured to be mounted to a frame of an agricultural implement (Col. 2, lines 28-31).
Regarding claim 13, Bergen further discloses (Fig. 1-9) in the combination above that the base structure comprises an alignment interface configured to engage a corresponding alignment interface at the single shoot attachment or the double shoot attachment (the interface between base structure 14 and shoot attachment 12 is irregularly contoured, providing an alignment function).
Regarding claim 14, Bergen further discloses (Fig. 1-9) in the combination above that the double shoot attachment comprises a soil spreader (38, 40).
Regarding claim 15, Bergen discloses (Fig. 1-9) a row unit of an agricultural seeding implement, comprising: a hoe opener assembly (10) configured to engage soil to form a trench in the soil and to deposit one or more agricultural products in the trench, wherein the hoe opener assembly comprises: a base structure having a mount (connecting 12 and 14 at fastener 36), wherein the mount is configured to be removably coupled to a selected attachment of a single shoot attachment (Col. 1, lines 39-40) or a double shoot attachment (12, 68); a nose (pointed leading end 16) removably coupled to the mount, wherein the nose is configured to form the trench in the soil; a first conduit (26) configured to deliver a first agricultural product of the one or more agricultural products to the selected attachment; a second conduit (24) configured to deliver a second agricultural product of the one or more agricultural products to the selected attachment; and the selected attachment removably coupled to the mount, wherein the selected attachment is the single shoot attachment, the single shoot attachment comprises a first passage configured to be fluidically coupled to the first conduit (26; Col. 2, lines 31-34, 43-48) and a second passage configured to be fluidically coupled to the second conduit (24; Col. 2, lines 31-34), and the second passage is configured to deliver the second agricultural product to the first passage to facilitate mixing of the first agricultural product and the second agricultural product before deposition  of the first agricultural product and the second agricultural product through a single outlet into the trench (Abstract, lines 7-9; Col. 2, lines 51-56).  Bergen does not disclose that the base structure comprises a second mount for separately mounting the nose and the single- or double-shoot attachment.  Bergen does not disclose that the base structure comprises a second mount for separately mounting the nose and the selected attachment.
However, Melanson discloses (Fig. 1A-1B) an agricultural knife assembly wherein the knife assembly comprises a base structure (12) having a first mount (at fastener 32) and a second mount (at fastener 30), a nose (14) removably coupled to the first mount, wherein the nose is configured to form a trench in soil; and a seed-depositing assembly (16, 18, 20), separate from the nose, removably coupled to the second mount.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to separately provide a nose and shoot attachment to the assembly of Bergen, and to provide a mount for each one.  Doing so would allow an operator to remove or replace either part without unnecessarily having to remove or replace the other.  For example, one having ordinary skill in the art would recognize that the parts may experience difference degrees of wear and it may be desired to replace one without replacing the other.
Regarding claim 19, as best understood, Bergen further discloses (Fig. 1-9) in the combination above that after the single shoot attachment is removed from the second mount (the openers being interchangeable; Col. 1, lines 31-36): the selected attachment is the double shoot attachment, the double shoot attachment is configured to be removably coupled to the second mount and the double shoot attachment is configured to separately deposit the one or more agricultural products into the trench (Figs. 2, 8, 9; Col. 1, lines 7-10).
Regarding claim 16, Bergen further discloses (Fig. 1-9) in the combination above that the double shoot attachment comprises a first passage fluidically coupled to the first conduit (26; Col. 2, lines 31-34, 43-48) and a second passage fluidically coupled to the second conduit (24; Col. 2, lines 31-34).
Regarding claim 17, Bergen further discloses (Fig. 1-9) in the combination above that the second passage comprises a curved section (42, 44) configured to deposit the second agricultural product (46A-B) laterally outward from the first agricultural product (50).
Regarding claim 18, Bergen further discloses (Fig. 1-9) in the combination above that the double shoot attachment comprises a soil spreader (38, 40).
Regarding claim 21, Bergen further discloses (Fig. 1-9) in the combination above that the double shoot attachment comprises a lateral knife (38, 40, 62, 75, 82).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bergen in view of Melanson as applied to claim 1 above, and further in view of Cruson (U.S. 2010/0155091).
Bergen in view of Melanson discloses the elements of claim 1 as described above, but does not disclose an alignment interface wherein the alignment interface is separate from the second mount.
However, Cruson discloses (Fig. 5) a soil opener wherein a base structure (42) comprises an alignment interface (76) configured to engage a corresponding alignment interface (68) at an implement (48) to be coupled to the base structure, and wherein the alignment interface is separate from a mount (54, 58).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide an alignment interface as taught by Cruson to any mounted implement, such as the shoot attachment, of the combination of Bergen and Melanson.

Response to Arguments
It is contemplated that Applicant may intend to claim what is essentially a kit, or a combined offering of multiple component parts that the end user assembles at the time of use.  Specifically, it seems that the single- and double-shoot attachments may both be offered along with the seed boot for assembly by the user, and the invention may not depend on that one or the other is attached to the seed boot, but rather that both are offered for interchangeable attachment.  If this is the case and Applicant deem it proper, it is suggested that the preamble of any such claims include the recitation of a kit, that all parts be positively (not alternatively) claimed, and that, where two parts are used alternatively, there be a recitation that when one is attached the other is detached.
Applicant's arguments filed November 17, 2021 have been fully considered but they are not persuasive.
Applicant argues that Bergen discloses that only one of the upwardly opening conduits 24, 26 (preferably upwardly opening conduit 26) of the body 14 of the seed boot 10 is used to receive material when a single shoot style dispensing opener 52 is attached to the seed boot 10, and thus if mixed seed and fertilizer is provided to rear upwardly opening conduit 26, the mixed seed and fertilizer is mixed upstream of the rear upwardly opening conduit 26.
However, as described in previous actions, opener 52 is not an embodiment relied upon to reject the claims.  Any reference to opener 52 was made merely as illustrating the disclosure of the single-shoot style by Bergen.  Furthermore, sections of Bergen clearly disclosing the mixture of seed and fertilizer after entering conduits 24, 26 have been cited herein and in prior actions.  Specifically, Bergen discloses that, in some embodiments, two fluent materials may be mixed within the seed boot and dispensed together (Abstract, lines 7-9).  Internal passages of the boot 10 (which is common to all embodiments of openers; Col. 4, lines 13-14) associated with conduits 24 and 26 are disclosed to be separate (Fig. 1-8; Col. 2, lines 51-53), and therefore if fluent materials are to be mixed within the boot as Bergen discloses, they would necessarily have to be mixed within an opener attachment.  As Bergen discloses both single- and double-shoot style attachments, it would be unreasonable to assume that mixing of fluent materials would be limited to a double-shoot attachment.  It is therefore readily apparent from the disclosure, therefore, that at least one embodiment of Bergen provides for seed and fertilizer to separately enter the seed boot 10 through conduits 24 and 26, remain separate until entering an opener attachment, be mixed within the opener attachment, and be deposited in a single-shoot manner.
Applicant further cites Bergen’s disclosure, “the passages of conduits 24 and 26 ultimately intercommunicate in an opener such as opener 12,” arguing that this recitation specifically relates to opener 12, which is of a double shoot style, and therefore Bergen’s disclosure that “in some embodiments, two fluent materials may be mixed within the seed boot and dispensed together” in the Abstract also relates specifically to a double shoot opener, and not a single shoot opener.
However, Bergen’s phrasing “an opener such as opener 12” implies that opener 12 is used merely as exemplary of openers in general (opener 12 is referenced as a primary example throughout the disclosure where specific details of other embodiments are not being described).  Without any mention here of the double-shoot style, there is no suggestion that “an opener such as opener 12” is specifically relating to double-shoot style openers.  Furthermore, the passages of opener 12 are not disclosed to combine in opener 12, so it is unreasonable to suggest that mixing of fluent materials as described in the Abstract is relating specifically to opener 12.  Furthermore, Bergen specifically states that seed boot 10 is common to all embodiments of openers (Col. 4, lines 13-14).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527. The examiner can normally be reached 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/I.A.N./Examiner, Art Unit 3671